Title: From Thomas Jefferson to John Hollins, 19 June 1808
From: Jefferson, Thomas
To: Hollins, John


                  
                     Dear Sir 
                     
                     Washington June 19. 08
                  
                  Your favor of the 16th. came to hand last night. the supply of Florence was proposed on the mutual supposition that you had a surplus to dispose of, beyond your own provision. that not being the case, I cannot consent to break in on your private stock, notwithstanding the obliging proposition of mrs Hollins, and my respect and thankfulness for it; and I hope this letter will be in time to prevent it’s being sent off. let all therefore which has past on that subject be considered as non avenue, except my sense of obligation for the proffered kindness.
                  You are right in recollecting, as I do now, that it was Bourbon, & not Moka, coffee which was spoken of. I will thank you for a bag of it by the first vessel to this place or it’s vicinities, accompanied by a note of the cost which shall be remitted.
                  A letter from Genl. Armstrong of Apr. 12. informs us he had detained the Osage till that time in expectation of being able to give some particular information as to the detention of certain vessels, but that he should send her off within a few days. we are expecting with anxiety the turn things will take in Spain, and their aspect towards us. I salute you with great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               